82 Ill. App.2d 159 (1967)
227 N.E.2d 79
People of the State of Illinois, Defendant in Error,
v.
David Sanders (Impleaded), Plaintiff in Error.
Gen. No. 51,456.
Illinois Appellate Court  First District, Third Division.
April 13, 1967.
Leon C. Rane, of Chicago, for plaintiff in error.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Matthew J. Moran, Assistant State's Attorneys, of counsel), for defendant in error.
(Abstract of Decision.)
Opinion by JUSTICE DEMPSEY.
Affirmed.
Not to be published in full.